Case 13-26591        Doc 35     Filed 12/11/18     Entered 12/11/18 09:53:32          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-26591
         Louis D Jones

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/28/2013.

         2) The plan was confirmed on 08/23/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 07/31/2018.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 65.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $8,670.00.

         10) Amount of unsecured claims discharged without payment: $61,288.74.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-26591        Doc 35      Filed 12/11/18    Entered 12/11/18 09:53:32                 Desc         Page 2
                                                  of 4



 Receipts:

         Total paid by or on behalf of the debtor             $19,013.04
         Less amount refunded to debtor                          $413.04

 NET RECEIPTS:                                                                                   $18,600.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $3,500.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $851.81
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,351.81

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 AAFES MIL STAR EXCHANGE         Unsecured            NA       4,154.27         4,154.27        731.11        0.00
 ASSET ACCEPTANCE CORP           Unsecured            NA       3,609.84         3,609.84        635.30        0.00
 ASSET ACCEPTANCE CORP           Unsecured         889.00      1,081.51         1,081.51        190.33        0.00
 AT&T MOBILITY II LLC            Unsecured            NA       1,564.00         1,564.00        275.25        0.00
 CAVALRY PORTFOLIO SERVICES      Unsecured            NA         321.85           321.85          56.64       0.00
 CAVALRY PORTFOLIO SERVICES      Unsecured         437.00        178.10           178.10          31.34       0.00
 CITY OF CHICAGO DEPT OF FINANCE Unsecured      4,000.00       4,436.75         4,436.75        780.82        0.00
 COMED LEGAL REVENUE RECOVERY Unsecured            302.00        279.63           279.63          49.21       0.00
 ILLINOIS BELL TELEPHONE COMPAN Unsecured             NA       1,179.03         1,179.03        207.50        0.00
 ILLINOIS DEPT OF HEALTHCARE     Priority            0.00           NA               NA            0.00       0.00
 ILLINOIS DEPT OF REVENUE        Priority          313.80        460.51           460.51        460.51        0.00
 ILLINOIS DEPT OF REVENUE        Unsecured            NA          75.90            75.90          13.36       0.00
 ILLINOIS TOLLWAY                Unsecured      8,109.00       8,108.80         8,108.80      1,427.07        0.00
 INTERNAL REVENUE SERVICE        Priority       4,500.00         570.46           570.46        570.46        0.00
 INTERNAL REVENUE SERVICE        Unsecured            NA       4,137.97         4,137.97        728.24        0.00
 JEFFERSON CAPITAL SYSTEMS       Unsecured            NA         327.13           327.13          57.57       0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured      4,018.74       4,018.74         4,018.74           0.00       0.00
 PREMIER BANKCARD/CHARTER        Unsecured         250.00        250.00           250.00          44.00       0.00
 QUANTUM3 GROUP                  Unsecured            NA       3,536.51         3,536.51        622.39        0.00
 PAR PROPERTIES PAMELA WIEGAND Unsecured        5,024.00            NA               NA            0.00       0.00
 PREMIER BANKCARD/CHARTER        Unsecured         250.00           NA               NA            0.00       0.00
 US EMPLOYEES CREDIT UNION       Unsecured      1,843.00            NA               NA            0.00       0.00
 T MOBILE                        Unsecured         796.00           NA               NA            0.00       0.00
 ACC INTERNATIONAL TCF NATIONA Unsecured           726.00           NA               NA            0.00       0.00
 CAVALRY INVESTMENTS             Unsecured     12,145.20            NA               NA            0.00       0.00
 CNAC GLENDALE HEIGHTS           Unsecured      5,251.00            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-26591      Doc 35        Filed 12/11/18    Entered 12/11/18 09:53:32                  Desc       Page 3
                                                  of 4



 Scheduled Creditors:
 Creditor                                      Claim           Claim         Claim        Principal       Int.
 Name                                Class   Scheduled        Asserted      Allowed         Paid          Paid
 CREDIT PROTECTIONS ASSOC        Unsecured         312.64             NA           NA             0.00        0.00
 CREDITORS PROTECTION SERVICES   Unsecured          78.00             NA           NA             0.00        0.00
 JASON HONG DDS                  Unsecured         238.70             NA           NA             0.00        0.00
 LAW OFFICE OF JERRY KINNAN      Unsecured         955.44             NA           NA             0.00        0.00
 MCSI VILLAGE OF BELLWOOD        Unsecured      1,500.00              NA           NA             0.00        0.00
 TRI STATE FINANCIAL SERVICES    Unsecured         700.00          920.94       920.94         162.08         0.00
 US DEPARTMENT OF EDUCATION      Unsecured     38,984.00       40,939.87     40,939.87       7,205.01         0.00
 YAMINAH BERRYHILL               Priority            0.00             NA           NA             0.00        0.00


 Summary of Disbursements to Creditors:
                                                               Claim            Principal                Interest
                                                             Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                         $0.00                 $0.00               $0.00
       Mortgage Arrearage                                       $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                                  $0.00                 $0.00               $0.00
       All Other Secured                                        $0.00                 $0.00               $0.00
 TOTAL SECURED:                                                 $0.00                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00              $0.00                  $0.00
        Domestic Support Ongoing                                $0.00              $0.00                  $0.00
        All Other Priority                                  $1,030.97          $1,030.97                  $0.00
 TOTAL PRIORITY:                                            $1,030.97          $1,030.97                  $0.00

 GENERAL UNSECURED PAYMENTS:                            $79,120.84           $13,217.22                   $0.00


 Disbursements:

        Expenses of Administration                              $4,351.81
        Disbursements to Creditors                             $14,248.19

 TOTAL DISBURSEMENTS :                                                                          $18,600.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-26591        Doc 35      Filed 12/11/18     Entered 12/11/18 09:53:32            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
